DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, & 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (US 9028072).
Claim 1: A control method, suitable for an optical tracking system comprising a plurality of optical source devices (Chang column 4, lines 8-9 & 45, plurality of laser emitters) and being configured to emitting a plurality of optical signals (Chang column 4, lines 8-9, plurality of laser beams) toward an electronic device (Chang column 2, lines 15-21, body detection module in optical path), the electronic device configured to sense the optical signals (Chang column 2, lines 30-32, body detection module operates based on detected optical signals), the control method comprising:
(Change column 4, line 60 – column 5, line 15, detection of a plurality of different distances based on the sensed optical signals);
obtaining a dimensional scale to be covered by the optical tracking system according to the gap distances (Chang column 2, lines 8-13, range detection); and
adjusting a signal strength of the optical signals according to the dimensional scale (Chang column 2, lines 8-13, laser strength adjustment based on range detection).
Claim 3: The control method of claim 1 (see above), wherein the control method further comprises:
reducing the signal strength of the optical signals in response to an unexpected event detected by the electronic device (Chang Abstract and claim 6, reducing laser strength in response to detection of a human body in the optical path).
Claim 5: The control method of claim 3 (see above), wherein the control method further comprises:
increasing the signal strength of the optical signals in response to that the electronic device fails to detect an expected event within the optical signals (Chang claim 6, increasing laser strength in response to not detecting the continued presence of a previously detected human body in the optical path).
Allowable Subject Matter
Claim 7-16 are allowed.
Claims 2, 4, & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 2, the art of record does not teach or suggest the recited sensitivity adjustment of a device in accordance with the dimensional scale in conjunction with the recited arrangement of calculating a plurality of gap distances between optical source devices and an electronic device based on optical signals, obtaining a dimensional scale, and adjusting optical signal strength according to the dimensional scale.
Re claims 4 & 7 (and dependent claim 8), the art of record does not teach or suggest the recited generation of a predetermined emitting pattern and detection of an unexpected event when an unexpected pulse over the predetermined emitting pattern is detected in conjunction with the recited arrangement of calculating a plurality of gap distances between optical source devices and an electronic device based on optical signals, obtaining a dimensional scale, and adjusting optical signal strength according to the dimensional scale.
Re claim 6, the art of record does not teach or suggest the recited generation of a predetermined emitting pattern and 
Re claim 9 (and dependent claims 10-14), the art of record does not teach or suggest the recited an optical tracking system configured to track an optical sensing module in conjunction with the recited arrangement of calculating a plurality of gap distances between optical source devices and an electronic device based on optical signals, obtaining a dimensional scale, and adjusting optical signal strength according to the dimensional scale.
Re claims 15-16, the art of record does not teach or suggest the recited a first optical source device comprising an optical sensor configured to sense optical signals from a second optical source device in conjunction with the recited arrangement of calculating a plurality of gap distances between optical source devices and an electronic device based on optical signals, obtaining a dimensional scale, and adjusting optical signal strength according to the dimensional scale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Densham discloses an example of an optical device for determining object location.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663